Citation Nr: 1447676	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-34 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than December 14, 2006, for the grant of service connection for degenerative disc disease of the lumbar spine at L5-S1.

2.  Entitlement to an effective date earlier than December 14, 2006, for the grant of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1980 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the VA Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  An original claim for service connection for a back disorder and hypertension was filed in April 1996, within one year after the Veteran was separated from service.

2.  A rating decision in August 1996 denied service connection for a back disorder and hypertension.

3.  A timely notice of disagreement as to the issue of service connection for a back disorder was received in July 1997 in addition to a new claim for a back disorder; the Veteran did not disagree with the denial of service connection for hypertension.

4.  A rating decision in October 1997 continued the denial of service connection for a back disorder.

5.  A statement of the case as to the issue of service connection for a back disorder was mailed to the Veteran at her address of record on February 11, 1998; there is no indication that it was returned to VA as undeliverable.

6.  A petition to reopen service connection for a back disorder and hypertension was received in November 1999; an unappealed July 2000 rating decision denied the Veteran's claims.  

7.  A claim for service connection for a back disorder and hypertension was not thereafter received until December 14, 2006.  

8.  There is no communication of record prior to December 14, 2006, that can be construed as a formal or informal claim for VA compensation benefits based on a back disorder and hypertension.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 14, 2006, for the grant of service connection for degenerative disc disease of the lumbar spine at L5-S1 have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).

2.  The criteria for an effective date earlier than December 14, 2006, for the grant of service connection for hypertension have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in January 2007 regarding the type of evidence necessary to establish her claims.  She was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claims for earlier effective dates arise from her disagreement with the effective dates following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the January 2007 letter informed the Veteran of the criteria for assigning an effective date.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of her claims.  Pertinent VA examinations were obtained in June 2008 and May 2013.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  


II.  Analysis

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2014).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2014).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

A claim seeking service connection for a back disorder and hypertension was received by the RO in April 1996, which was denied in an August 1996 rating decision.  As to the issue of service connection for hypertension, the Veteran did not file a notice of disagreement.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).  

Regarding the back claim, the Veteran filed a notice of disagreement and a new claim seeking service connection for a back disorder in July 1997.  An October 1997 rating decision continued to deny the claim.  This decision was not appealed and is final.  Id.  A statement of the case was mailed to the Veteran at her address of record in Georgia on February 11, 1998; she was informed that to perfect her appeal she must submit a substantive appeal or request an extension 60 days from the date of the letter.

Thereafter, the Veteran never submitted a substantive appeal as to this issue, and there is no document in the file received within 60 days of the statement of the case that could be construed as a substantive appeal as defined in 38 C.F.R. § 20.202, or as a request for an extension under 38 C.F.R. § 20.303.  Significantly, the Veteran does not dispute that a substantive appeal was not filed.  Rather, she contends that she did not receive the statement of the case because she moved.  See October 2008 notice of disagreement.  In this regard, a December 1999 statement from the Veteran shows that she moved in December 1997 to Virginia.  

Although the Veteran reportedly moved prior to February 1998, the evidence does not confirm that she did not receive the statement of the case.  There is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  VA need only mail notice to the last address of record for the presumption to attach.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q).  Here, there is no clear evidence to rebut the presumption of notification in this case.  There is no indication that the February 11, 1998, statement of the case was returned as undeliverable.  The Veteran did not report a change of address until a later claim was filed in November 1999.  As such, her address of record at the time of the February 1998 statement of the case is the same address that it was mailed to.  Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the Veteran or her last known address has been returned as undeliverable, VA is entitled to rely on that address, as was done in this case.  Cross v. Brown, 9 Vet. App. 18, 19 (1996).  In sum, the presumption of regularity has not rebutted in this case; the Board concludes that the evidence fails to show that the Veteran did not in fact receive the February 1998 statement of the case.  Therefore, as the Veteran did not submit a substantive appeal for the August 1996 rating decision, it is also final as to the denial of service connection for a back disorder.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.  

An additional claim for both the back and hypertension was filed in November 1999; that claim was denied in a July 2000 rating decision mailed to the Veteran in August 2000.  The Veteran did not appeal that decision and it is also final.  Id.  

In reaching the conclusion that the August 1996, October 1997, and July 2000 rating decisions are final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no additional evidence pertinent to the issue of service connection for hypertension was received within the relevant time period of the August 1996 and July 2000 decisions.  Regarding the Veteran's back, she reportedly submitted additional records with her July 1997 notice of disagreement and claim.  [The Board observes that the original copies of post-service treatment records submitted by the Veteran at this time are not of record, but duplicates that were later received are in the claims file; they are noted as being reviewed in the October 1997 rating decision.]  The October 1997 rating decision considered these records, and no additional evidence was received in the relevant time period of that decision.  The August 1996, October 1997, and July 2000 rating decisions are thus final.  

Having found that the previous rating decisions are final, the Board will now address whether the Veteran might be otherwise entitled to an effective date earlier than December 14, 2006, for the grants of service connection for degenerative disc disease of the lumbar spine at L5-S1 and hypertension.

After the July 2000 rating decision, correspondence evidencing an intent to claim service connection for a back disorder and hypertension was not received from the Veteran until December 14, 2006.  Such correspondence reflects that the Veteran was claiming entitlement to service connection for hypertension and her low back.  In a September 2008 rating decision, the RO granted service connection with an effective date of December 14, 2006, the date the claim was received.  

The Board concludes that an effective date earlier than December 14, 2006, for the grants of service connection for degenerative disc disease of the lumbar spine at L5-S1 and hypertension is not warranted.  As discussed above, the Board finds that the August 1996, October 1997, and July 2000 rating decisions are final.  Therefore, the claim by which the Veteran was granted service connection for degenerative disc disease of the lumbar spine at L5-S1 and hypertension, and which led to this appeal, was a claim to reopen a previously denied claim.  The United States Court of Appeals for Veterans Claims (Court) has held that, when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

The evidence clearly shows that the final disallowance (the last disallowance that is determined to be a final decision by virtue of having not been appealed) is the July 2000 denial by the RO.  The evidence also shows that the date of receipt of the claim to reopen was December 14, 2006, and that it is a claim reopened after final disallowance.  In light of the foregoing, the only effective date for the awards of service connection that may be assigned for the Veteran's degenerative disc disease of the lumbar spine at L5-S1 and hypertension is the presently assigned date of December 14, 2006.

While the Board recognizes the Veteran's belief that the effective date for the grants of service connection for degenerative disc disease of the lumbar spine at L5-S1 and hypertension should be earlier than December 14, 2006, the governing legal authority is clear and specific, and VA is bound by it.  As a result, the Veteran's claims for earlier effective dates are denied.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and her claims of entitlement to an effective date earlier than December 14, 2006, for the grants of service connection for degenerative disc disease of the lumbar spine at L5-S1 and hypertension are denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  


ORDER

Entitlement to an effective date earlier than December 14, 2006, for the grant of service connection for degenerative disc disease of the lumbar spine at L5-S1 is denied.

Entitlement to an effective date earlier than December 14, 2006, for the grant of service connection for hypertension is denied.



____________________________________________
ROBERT E. SULLIVAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


